151 Ga. App. 430 (1979)
260 S.E.2d 384
GORDY et al.
v.
SUMNER et al.
57874.
Court of Appeals of Georgia.
Argued May 10, 1979.
Decided September 20, 1979.
*431 Fred W. Rigdon, Jr., for appellants.
Larkin M. Fowler, Jr., James C. Whelchel, for appellees.
SMITH, Judge.
In this case before us by interlocutory review, the trial court granted appellants' motion to add appellee Robert L. Sumner as a party to their action, originally brought against Brady Sumner and Cecil Kimble. Although the permitted amendment to the complaint, with summons attached, was served upon appellee, there was no court order requiring appellee to file an answer. Contrary to appellants' contentions, it follows that appellee was never in default and that the court properly allowed appellee to appear and defend. Diaz v. First Nat. Bank, 144 Ga. App. 582 (2) (241 SE2d 467) (1978).
Judgment affirmed. Quillian, P. J., and Birdsong, J., concur.